Title: Mathew Carey & Son to Thomas Jefferson, 7 December 1818
From: Mathew Carey & Son
To: Jefferson, Thomas


          
            
              Dear Sir
              Philada Dec. 7. 1818
            
            Your favor of 28h ult. we have duly, recd &, agreeably to your request, have forwarded the above Per Mail.
            
              ✓ Your obnt Servts
              M Carey & Son
            
          
          
            At head of text:
            
              Philada Decr 7. 1818
            
            Hon. Thomas Jefferson
            
              
                Bot of M Carey & Son
              
              
                1 Griesbachs Greek Testat 8vo
                $2.50
              
              
                1 Improvd Version of New Testamt (Lond) 
                4.00
              
              
                
                6.50
              
            
          
        